 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   JOSEPH BARTON
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:21-CR-00163-NONE-SKO

12                                 Plaintiff,             STIPULATION BETWEEN THE PARTIES
                                                          REGARDING PROTECTED INFORMATION
13                          v.

14   JEFFREY TODD STEWART

15                                Defendants.

16

17

18          WHEREAS, the discovery in this case contains a large amount of personal information including

19 but not limited to, financial records, reports of interviews containing personal identifiable information

20 (“PII”), and other materials containing PII (“Protected Information”); and

21          WHEREAS, the parties desire to avoid both the necessity of large scale redactions and the
22 unauthorized disclosure or dissemination of this information to anyone not a party to the court

23 proceedings in this matter;

24
            The parties agree that entry of a stipulated protective order is appropriate.
25
            THEREFORE, defendant JEFFREY TODD STEWART, by and through his counsel of record
26
     (“Defense Counsel”), and plaintiff the UNITED STATES, by and through its counsel of record, hereby
27
     agree and stipulate as follows:
28


      STIPULATION                                         1
30
 1          1.      This Court may enter a protective order pursuant to Rule 16(d) of the Federal Rules of

 2 Criminal Procedure, and its general supervisory authority.

 3          2.      This Order pertains to all discovery provided to or made available to Defense Counsel as
 4 part of discovery in this case (hereafter, collectively known as “the discovery”).

 5          3.      By signing this Stipulation, Defense Counsel agrees not to share any documents that
 6 contain Protected Information with anyone other than Defense Counsel and designated defense

 7 investigators and support staff. Defense Counsel may permit the defendant to view unredacted

 8 documents in the presence of their attorneys, defense investigators, and support staff. The parties agree

 9 that Defense Counsel, defense investigators, and support staff shall not allow defendant to copy

10 Protected Information contained in the discovery. The parties agree that Defense Counsel, defense

11 investigators, and support staff may provide the defendant with copies of documents from which

12 Protected Information has been redacted.

13          4.      The discovery and information therein may be used only in connection with the litigation
14 of this case and for no other purpose. The discovery is now and will forever remain the property of the

15 Government. Defense Counsel will return the discovery to the Government or certify that it has been

16 destroyed at the conclusion of the case.

17          5.      Defense Counsel will store the discovery in a secure place and will use reasonable care to
18 ensure that it is not disclosed to third persons in violation of this agreement.

19          6.      Defense Counsel shall be responsible for advising the defendant, as well as Defense
20 Counsel’s employees, other members of the defense team, and defense witnesses, of the contents of this

21 Stipulation and Order.

22

23

24

25

26
27

28


      STIPULATION                                         2
30
 1         7.      In the event that either defendant substitutes counsel, that defendant’s Defense Counsel

 2 agrees to withhold discovery from any new counsel unless and until substituted counsel agrees also to be

 3 bound by this Stipulation and Order.

 4         IT IS SO STIPULATED.

 5

 6 DATED: July 6, 2021

 7

 8                                                       /s/ Jared M. Thompson_______________________
                                                         JARED M. THOMPSON
 9                                                       COUNSEL FOR JEFFREY TODD STEWART
10

11

12                                                       /s/ Vincente A. Tennerelli_____
                                                         VINCENTE A. TENNERELLI
13                                                       COUNSEL FOR UNITED STATES
14
                                                    ORDER
15         The Court enters the terms of the parties’ stipulation as a protective order.
16
     IT IS SO ORDERED.
17

18      Dated:    July 6, 2021                                /s/
                                                      UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
27

28


      STIPULATION                                        3
30
